Title: To John Adams from Benjamin Stoddert, 30 May 1799
From: Stoddert, Benjamin
To: Adams, John



Sir
Navy Depart. 30. May 1799.

It is very possible there may be Lieutenants, Midshipmen, a Master, and some other officers wanted for the Constitution before she sails—which I hope will be by or soon after the 15 June.
As you Sir can better Judge than I can, of proper persons to fill vacancies—and as appointing immediately any officers wanted, will contribute to the dispatch of the Ship; I have taken the liberty to enclose three comns. for Lieutenants and six Warrants for midshipmen, and as many for other warrant officers—filled up, as far as they can be filled without the names of the persons who are to receive them. I have desired Capt. Talbott, to wait upon you with a list of the officers wanted, and with the best information he can obtain of persons qualified to fill the vacancies, and I have also desired him to send me the names of those you may think proper to appoint, with the dates of their appointment, that the record may be made in this office.
I hope some of the midshipmen, deserve to be Lieutenants—it is certainly good policy to promote the Midshipmen, as fast as they merit promotion. Some of those in the Constitution, had experience before they entered into the service. Such a ship ought to have at least 12 midshipmen, & I believe she has but eight. In other parts of the United States Young Gentlemen who have never been at Sea, have been appointed midshipmen—
I have the honor to be / with the highest respect / & esteem sr yr most Obed / sert.

Ben Stoddert